—In a claim to recover damages for personal injuries, the defendant appeals from an order of the Court of Claims (Collins, J.), dated September 11, 2000, which, after a hearing, granted that branch of the claimant’s oral application which was for the imposition of a sanction to the extent of assessing a $500 sanction against Assistant Attorney General Jane Duffy.
Ordered that the appeal is dismissed, with costs.
The order appealed from imposed a sanction following a hearing on the claimant’s oral application. It did not decide a motion on notice, and therefore is not appealable as of right (see, CPLR 5701 [a] [2]; Stern v Stern, 273 AD2d 298; Velasquez v C.F.T., Inc., 267 AD2d 229; Beige v Beige, 265 AD2d 438; Kelleher v Mt. Kisco Med. Group, 264 AD2d 760). The defendant failed to move for leave to appeal (see, CPLR 5701 [c]), and we decline to grant leave under the circumstances (see, Davidson Metals Corp., v Marlo Dev. Co., 262 AD2d 599; Cuffie v New York City Health & Hosps. Corp., 260 AD2d 423; cf., Blaisdell v Huntington Hosp., 270 AD2d 376; Pigott v Hamalian, 262 AD2d 383). Ritter, J. P., Plorio, Feuerstein and Crane, JJ., concur.